Citation Nr: 0525785	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of HIV-
related illness.

2.  Entitlement to an initial compensable rating for 
syphilis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The RO denied 
service connection for HIV in an August 2002 rating decision.  
In February 2003, the RO granted service connection for 
syphilis and assigned a noncompensable rating, effective 
February 4, 2001.  In June 2005, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

The issue of an increased rating for syphilis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The competent medical evidence of record does not show any 
relationship between the veteran's HIV-related illness and 
service.


CONCLUSION OF LAW

An HIV-related illness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a June 2002 VA letter, prior to 
the August 2002 rating decision.  The veteran was notified of 
the evidence necessary to substantiate a service connection 
claim for HIV.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
other evidence he considered relevant to his claim for 
service connection for HIV, so that VA could help by getting 
that evidence.  

In an August 2002 rating decision, February 2003 statement of 
the case, and November 2004 and March 2005 supplemental 
statements of the case, the RO notified the veteran of the 
laws and regulations pertaining to service connection and 
provided a detailed explanation why service connection was 
not warranted for HIV under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA medical records dated from April 2002 to January 
2005, and private clinical records dated in June 2001.  As 
part of his claim, the veteran notified VA of private 
treatment received from a "Dr. E. C. J." that is not 
associated with the claims file.  However, the veteran did 
not provide the dates of treatment or clarify which condition 
was being treated.  The duty to assist "is not always a one-
way street" and "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  Accordingly, the Board finds that reasonable 
efforts have been made to obtain all available evidence; and 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of HIV, as 
discussed below, there is no evidence that this condition was 
incurred in or aggravated by service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for HIV in 
February 2001.  At the June 2005 Board hearing, the veteran 
testified that he did not have any symptoms in service and 
did not think of the possibility of being infected by a 
female companion.  He stated that in the 20 years since 
service he has had other sexual partners but that he got 
married in 1998.  He indicated that no doctor has ever told 
him that it looked like the veteran was exposed to HIV in 
service, but that when he was diagnosed the doctors told him 
he had had it for a very long time.  In sum, the veteran 
contends that his HIV is directly related to his service, 
thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows a current HIV diagnosis.  A 
June 2001 private clinical report shows a diagnosis of HIV.  
The diagnosis also was noted on VA and private medical 
records dated from April 2002 to January 2005.

However, there is no evidence of in-service incurrence of HIV 
or HIV-related illness.  The service medical records are 
negative for any diagnosis or treatment for HIV.  Although a 
May 1974 medical record shows treatment for skin lesions, 
this was related to a positive syphilis diagnosis. 

The record also does not show any relationship between the 
veteran's current HIV diagnosis and service.  At the time of 
the HIV diagnosis in 2001, the veteran denied a history of 
intravenous drug abuse and homosexual encounters, but stated 
that he had had unprotected sex within the last month and a 
half.  He also noted that his wife was unfaithful.  A 
September 2002 VA clinical note shows the veteran's risk 
factor was unprotected sex with females.  The veteran stated 
that he had been faithful to his wife of four years, but that 
prior to marriage he had engaged in unprotected sex with 
multiple female partners.  He denied intravenous drug use.  
There are no other medical records addressing the etiology of 
the veteran's HIV diagnosis.

Based on the above findings, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although the veteran contends that his current HIV diagnosis 
is related to his service, this determination is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows no evidence that 
the veteran's HIV diagnosis is related to his service.  

Accordingly, the claim of service connection for HIV-related 
illness is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for HIV-related illness is 
denied.


REMAND

The RO granted service connection for syphilis in February 
2003, assigning a noncompensable rating effective February 4, 
2001.  The veteran appeals this action.  The record shows 
that the last VA examination for syphilis was in August 2003.  
At a June 2005 Board hearing, the veteran testified that the 
symptoms related to syphilis had increased in severity since 
the August 2003 VA examination.  In this regard, when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Under VA's duty 
to assist principles, the veteran is entitled to another 
medical examination to assess whether the present level of 
disability has increased since the August 2003 VA 
examination.  38 C.F.R. § 3.159(c).

The veteran also testified in the June 2005 Board hearing 
that he had received private treatment for syphilis right 
after service and from the VA in March 2005.  Additionally, 
the veteran's representative submitted a statement in August 
2005 that the veteran had been treated at a VA dermatology 
clinic in August 2005.  However, none of these records are 
reflected in the claims file.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  Obtain the proper release forms and 
any records for treatment from the Butts 
County, Georgia Health Department from 
2005; and associate these records with the 
claims file.

2.  Obtain any treatment records from 
the VA Medical Center in Decatur, 
Georgia dated since January 2005; and 
associate these records with the claims 
file.

3.  After completion of # 1 and #2, the 
AMC should schedule the veteran for a VA 
examination to determine the present 
severity of his syphilis.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  

The examiner should identify and describe 
in detail all residuals attributable to 
syphilis and specifically, should 
determine the following:

(a)  Does the veteran currently have 
active syphilis?  If so, what are signs 
and symptoms manifested by his current 
syphilis, and what stage of the disease is 
presented?  Are there any current 
complications of syphilis, and if so, what 
are they?

(b)  Does the veteran have residuals of 
past syphilis, and if so what are they?

(c)  Are any skin disorders, inclusive of 
warts on hands and blisters on feet, 
attributable to the veteran's syphilis?  
If so, what is the nature, extent and 
severity of those conditions?  

4.  Following completion of the above 
action, the veteran should be afforded a 
VA neurology examination to determine the 
current nature and extent of disability 
relating to the service connected 
syphilis.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, and 
all clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible. 

(a)  Prior to the examination, provided 
that proper medical consent is obtained, a 
lumbar puncture with serology and CSF 
cells and protein should be performed 
along with a MRI of the brain.  

(b)  Following completion of the 
diagnostic testing and examination, the 
examiner should provide diagnoses for all 
disability present that is etiologically 
related to the service connected syphilis.  
In this regard, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50-50 chance) that the 
veteran has any complications of syphilis 
to include the nervous system, vascular 
system, eyes or ears or whether it is at 
least as likely as not that a disability 
of the nervous system, vascular system, 
eyes or ears was permanently aggravated by 
the veteran's service connected syphilis.  

5.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


